Citation Nr: 0009878	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-17 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date prior to April 13, 1998, for 
a grant of entitlement to nonservice-connected pension 
benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1958 to December 
1960 and from January 1965 to December 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to 
nonservice-connected pension benefits effective from April 
13, 1998.  


FINDINGS OF FACT

1.  In decisions dated in January 1985 and May 1990, the 
Board denied entitlement to nonservice-connected pension 
benefits.  

2.  On April 13, 1998, the veteran submitted a claim for 
nonservice-connected pension benefits.  

3.  In June 1998, a psychiatric report dated August 5, 1997 
was received in support of the veteran's claim.  

4.  In a July 1998 rating decision, entitlement to 
nonservice-connected pension benefits was granted based on 
the August 1997 psychiatric report which showed that the 
veteran was permanently and totally disabled; the assigned 
effective date was April 13, 1998.  

5.  There is no medical evidence showing that the veteran was 
so incapacitating due to his psychiatric disability that he 
was prevented him from filing a disability pension claim 
within 30 days of the August 1997 psychiatric report.  



CONCLUSIONS OF LAW

1.  The January 1985 and May 1990 Board decisions are final 
denials.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

2.  An effective date prior to April 13, 1998, for a grant of 
entitlement to nonservice-connected pension benefits is not 
warranted. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds find that he has presented a 
plausible claim.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In January 1981, the veteran originally filed an application 
for VA nonservice-connected pension benefits.  In March 1981, 
information was requested from the veteran in order to 
complete action on his claim.  The veteran did not furnish 
that information.  Where evidence requested in connection 
with an original claim, a claim for increase or to reopen or 
for the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (1999).  Information was not received within one 
year; thus, that claim was abandoned.  

In March 1983, the veteran submitted a new application for 
nonservice-connected pension benefits.  In an October 1983 
rating decision, entitlement to nonservice-connected pension 
benefits was denied.  In November 1983, the veteran was 
notified of that decision and of his procedural and appellate 
rights.  Thereafter, further evidence was received.  In a 
November 1983 rating decision, the prior denial of 
nonservice-connected pension benefits was confirmed and 
continued.  In a December 1983 letter, the veteran was 
notified of that decision and of his procedural and appellate 
rights.  In January 1984, correspondence was received which 
was accepted as a notice of disagreement.  In January 1984, a 
statement of the case was issued.  In March 1984, a 
substantive appeal was received.  In a January 1985 decision, 
the Board denied entitlement to nonservice-connected pension 
benefits.  That decision is final. 38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999). 

In July 1988, the veteran submitted another claim for 
nonservice-connected pension benefits.  In an October 1988 
rating decision, entitlement to nonservice-connected pension 
benefits was denied.  In November 1988, the veteran was 
notified of that decision and of his procedural and appellate 
rights.  In November 1988, correspondence was received which 
was accepted as a notice of disagreement.  In November 1988, 
a statement of the case was issued and in November 1989, a 
supplemental statement of the case was issued.  In March 
1989, a substantive appeal was received.  While the appeal 
was pending, the veteran submitted a VA Form21-526, in which 
he again applied for pension benefits which was received in 
October 1989.  That document was of record at the time of the 
next Board decision.  In a May 21, 1990 decision, the Board 
denied entitlement to nonservice-connected pension benefits.  
That decision was final.  Id. 

On April 13, 1998, the veteran submitted another claim for 
nonservice-connected pension benefits.  In conjunction with 
that claim, the veteran submitted a psychiatric report dated 
August 5, 1997 which was received in June 1998.  In a July 
1998 rating decision, entitlement to nonservice-connected 
pension benefits was granted based on the August 1997 
psychiatric report which showed that the veteran was 
permanently and totally disabled.  The assigned effective 
date was April 13, 1998.  

Currently, the veteran and his representative assert that the 
grant of nonservice-connected pension benefits should be 
retroactive to either 1985 or at least to 1987.  The 
representative further maintains that the VA Form 21-526, 
received in October 1989, was a new claim for nonservice-
connected pension benefits and that it was not considered in 
the May 1990 decision.  

The Board notes, however, there are final Board denials of 
nonservice-connected pension benefits in January 1985 and May 
1990.  These decisions constitute the resolutions of the 
veteran's prior claims for these benefits.  Hence, the Board 
does not have the authority to assign an effective date prior 
to these dates, absent a claim for clear and unmistakable 
error (CUE) in that decision.  Here, there is no allegation 
of CUE.  Thus, the Board's consideration of the proper 
effective date for the grant of nonservice-connected pension 
benefits is therefore limited to the period between the final 
Board decision of May 21, 1990 and April 13, 1998, the 
effective date assigned by the RO.  Thus, for consideration 
is the evidence dated therein.  

Pursuant to the provisions of 38 U.S.C.A. § 5110(a) (West 
1991) and 38 C.F.R. § 3.400(b)(1) (1999), the effective date 
of an award based on a claim for pension shall not be earlier 
than the date of receipt of the claim or prior to the date 
entitlement arose.  In claims received on or after October 1, 
1984, except as provided in paragraphs 38 C.F.R. § 
3.400(b)(1)(ii)(B) (1999), the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii) 
(1999).  The exception in (B) is if, within one year from the 
date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him or her from 
filing a disability pension claim for at least the first 30 
days after the date on which the veteran became permanently 
and totally disabled.  See also 38 U.S.C.A. § 
5110(b)(3)(A),(B) (West 1991).  

The Board notes that the current claim was received on April 
13, 1998.  This date has been assigned as the effective date 
for nonservice-connected pension benefits which is consistent 
with 38 C.F.R. § 3.400(b)(1)(ii) (1999).  The evidence in 
this case does not show that his psychiatric disability was 
so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days after 
the date on which the veteran became permanently and totally 
disabled, which, in this case, is considered the date of the 
August 5, 1997 psychiatric report.  The psychiatric report is 
the only recent medical evidence of record, and was not 
received until June 1998.  That report showed that the 
veteran was oriented times three and his sensorium was clear.  
He did not demonstrate significantly intrusive disturbance of 
memory function in any phase and displayed reasonable memory 
function.  The veteran's test judgment and insight were 
adequate.  Thus, his cognitive functioning was not noted to 
be significantly impaired.  However, the veteran displayed 
impairment of social judgment, indicated that he had auditory 
hallucinations, and credibly stated that he avoided others.  
It was determined that the veteran was able to manage his 
funds in a competent manner independently.  The veteran's 
prognosis was noted to be poor because of his social 
impairment, his paranoid statements and the fact that he had 
auditory hallucinations, his preference for isolation, and 
his lack of motivation for therapy.  Thus, although it is 
clear that, as of August 5, 1999, the veteran met the 
criteria for nonservice-connected pension benefits due to his 
social and industrial impairment.  However, this report was 
not received until June 1998, and there is no evidence that 
the veteran's disability was so incapacitating that it 
prevented him from filing a disability pension claim within 
30 days of that report.  

Accordingly, the Board concludes that an effective date prior 
to April 13, 1998, for a grant of entitlement to nonservice-
connected pension benefits is not warranted. 38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).







ORDER

The appeal is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

